Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
This communication is in responsive to the Request for Continued Examination filed on 12/04/2021
Claims 14-31, 36-47, 51-56 are allowed. 
EXAMINER’S AMENDMENT
The Examiner’s Amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this Examiner’s Amendment was given in a telephone interview held by Applicant’s representative, Mr. Brian L. Klock (Reg. No. 36,570), and Examiner Linh Pham, on February 18, 2021.  Applicant’s representative, Mr. Klock has agreed and authorized the Examiner to cancel claims 1, 10-13, and 32-35, 48-50, and amend claims 14, 20, and 26, and claims 54-56 are newly added. 
Claims
Replacing claims 1-56 as following:	
1-13. (Cancelled)
14. (Currently Amended) An information processing apparatus comprising:
launching unit configured to launch a user interface of a first printer driver
already installed in the information processing apparatus to display the user interface of the first printer driver on a display, wherein a first value is set to a print setting item on the displayed user interface of the first printer driver; 
a setting unit configured to set a second value to the print setting item 
a creation unit configured to create an installer package of a second printer driver, includes a printer driver installer 
wherein the created installer package includes information to be used for displaying a user interface of the second printer driver, on which the second value is set to the print setting item 
15. (Previously Presented) The apparatus according to claim 14, wherein the first value indicates one page per sheet, the second value indicates four pages per sheet, and the print setting item indicates a number of pages per sheet.
16. (Currently Amended) The apparatus according to claim 14, wherein launched by launching a user interface module of the first printer driver.
the information is the set second value 
18. (Previously Presented) The apparatus according to claim 14, wherein the created installer package is executed to install the second printer driver having the second value set to the print setting item onto a computer.
19. ( Currently Amended) The apparatus according to claim 14, wherein the first value is an original default value of the print setting item and the second value is a changed default value of the print setting item.
20. (Currently Amended) A non-transitory computer-readable storage medium storing an application to be installed in a computer, wherein the application when executed by the computer causes the computer to:
launch a user interface of a first printer driver already installed in the computer to display the user interface of the first printer driver on a display of the computer, wherein a first value is set to a print setting item on the displayed user interface of the first printer driver;
set a second value to the print setting item 
create an installer package of a second printer driver, 
wherein the created installer package includes a printer driver installer is to be used for installing the second printer driver, and wherein the created installer package includes information to be used for displaying a user interface of the second printer driver on which the second value is set to the print setting item.
21. (Previously Presented) The non-transitory computer-readable medium according to claim 20, wherein the first value indicates one page per sheet, the second value indicates four pages per sheet, and the print setting item indicates a number of pages per sheet.
22. ( Currently Amended) The non-transitory computer-readable medium according to claim 20, wherein launched by launching a user interface module of the first printer driver.
23. ( Currently Amended) The non-transitory computer-readable medium according to claim 20, wherein the information is the 
24. (Previously Presented) The non-transitory computer-readable medium according to claim 20, wherein the created installer package is executed to install the second printer driver having the second value set to the print setting item onto a computer.
25. (Previously Presented) The non-transitory computer-readable medium according to claim 20, the first value is an original default value of the print setting item and the second value is a changed default value of the print setting item.
26. (Currently Amended) A method performed in a computer for creating an installer package of a second printer driver , the methodcomprising:
launching a user interface of a first printer driver already installed in the computer to display the user interface of the first printer driver on a display of the computer, wherein a first value is set to a print setting item on the displayed user interface of the first printer driver; 
setting a second value to the print setting item 

wherein the created installer package includes a printer driver installer is to be used for installing the second printer driver, and  
wherein the created installer package includes information to be used for displaying a user interface of the second printer driver, on which the second value is set to the print setting item 
27. ( Currently Amended) The 
28. ( Currently Amended) The method according to claim 26, wherein launched by launching a user interface module of 
29. ( Currently Amended) The method according to claim 26, wherein the information is the 
30. ( Currently Amended) The method according to claim 26, wherein the created installer package is executed to install the second printer driver having the second value set to the print setting item onto a computer.
31. ( Currently Amended) The method according to claim 26, the first value is an original default value of the print setting item and the second value is a changed default value of the print setting item.
32-35. (Cancelled) 
36. ( Currently Amended) The apparatus according to claim 14, wherein an object for displaying the user interface of the already installed first printer driver is included in a user interface of an application for creating the installer package of the second 
37. (Previously Presented) The apparatus according to claim 36, wherein by executing the application, the creation unit reads the already installed first printer driver, and creates the installer package of the second printer driver based on the read already installed first printer driver.
38. (Previously Presented) The apparatus according to claim 14, wherein the creation unit is configured to create the installer package of the second printer driver using the already installed first printer driver.
39. (Previously Presented) The apparatus according to claim 14, wherein the creation unit is configured to receive a designation of the already installed first printer driver from a plurality of installed printer drivers, and create the installer package of the second printer driver based on the received designation.
40. (Previously Presented) The non-transitory computer-readable medium according to claim 20, wherein the application is an application for creating an installer package of a printer driver, and the application causes the computer to create the installer package of the second printer driver based on an execution of the application.
41. (Previously Presented) The non-transitory computer-readable medium according to claim 40, wherein the application causes the computer to read the already installed first printer driver, and create the installer package of the second printer driver based on the read already installed first printer driver.
42. (Previously Presented) The non-transitory computer-readable medium according to claim 20, wherein the application causes the computer to create the installer package of the second printer driver using the already installed first printer driver.
43. (Previously Presented) The non-transitory computer-readable medium according to claim 20, wherein the application causes the computer to receive a designation of the already installed first printer driver from a plurality of installed printer drivers, and create the installer package of the second printer driver based on the received designation.
44. (Currently Amended) The method according to claim 26, wherein the method is performed by the computer executing an application, wherein the application is an application for creating an installer package of a printer driver, and the application causes the computer to create the installer package of the second printer driver based on an execution of the application.
45. (Currently Amended) The method according to claim 44, wherein the method is performed by the computer executing an application, wherein the application causes the computer to read the already installed first printer driver, and create the installer package of the second printer driver based on the read already installed first printer driver.
46. (Currently Amended) The method according to claim 26, wherein the method is performed by the computer executing an application, wherein the application causes the computer to create the installer package of the second printer driver using the already installed first printer driver.
47. (Currently Amended) The method according to claim 26, wherein the method is performed by the computer executing an application, wherein the application causes the computer to receive a designation of the already installed first printer driver from a plurality of installed printer drivers, and create the installer package of the second printer driver based on the received designation.
48-50. (Cancelled).
51. (Previously Presented) The apparatus according to claim 14, wherein the user interface of the already installed first printer driver is a user interface included in the already installed first printer driver.
52. (Previously Presented) The non-transitory computer-readable medium according to claim 20, wherein the user interface of the already installed first printer driver is a user interface included in the already installed first printer driver
53. (Currently Amended) The method 
54. (New) The apparatus according to claim 14, further comprising:  
a receiving unit configured to receive the user operation; 
wherein the user operation is an operation by a user for changing a value set to the print setting item from the first value to the second value.
55. (New) The non-transitory computer-readable storage medium according to claim 20, wherein the user operation is an operation by a user for changing a value set to the print setting item from the first value to the second value.
56. (New) The method according to claim 26, wherein the user operation is an operation by a user for changing a value set to the print setting item from the first value to the second value.
.


Examiner's Statement of reason of Allowance
The following is an examiner’s statement of reasons for allowance: 
The present invention is directed to a method and apparatus for receiving default values of print settings via the user interface of the printer driver displayed in response to designation of the object and creating a file for installing a customized printer driver based on the received default values.
No reason for allowance is needed as the record is clear in light of applicant's arguments/amendment filed on 12/04/2020. See MPEP 1302.14(1).  According to MPEP 1302.14 (I): “In most cases, the examiner’s actions and the applicant’s replies make evident the reasons for allowance, satisfying the “record as a whole” proviso of the rule. This is particularly true when applicant fully complies with 37 CFR 1.111 (b) and (e) and 37 CFR 1.133(b). Thus, where the examiner’s actions clearly point out the reasons for rejection and the applicant’s reply explicitly presents reasons why claims are patentable over the reference, the reasons for allowance are in all probability evident from the record and no statement should be necessary.”
Therefore the claims are allowable over the cited prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINH K PHAM whose telephone number is (571)270-3230.  The examiner can normally be reached on Monday-Thursday from 8:00 AM to 6:00 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sherief Badawi can be reached on (571) 272-9782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/LINH K PHAM/
Primary Examiner, Art Unit 2174